DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in reply to applicant’s response filed on 03/22/2021. Claims 26-28 and 30 are amended. Claim 29 is cancelled.

Response to Amendment
Applicant’s arguments, see pages 1-4, filed 03/22/2021, with respect to the rejection(s) of claim(s) 26 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ljungbald US 10434572 equivalent US 20150174658.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 26-27, 28 and 30 is/are rejected under rejected under 35 U.S.C. 103 unpatentable over Ljungblad (US 20150174658) in view of Tseng (US 6149702, listed in IDS).
Regarding claim 26, Ljungblad  discloses an additive manufacturing method of components in accordance with the set program, comprising (abstract):  5forming a body of component by direct deposition of a substance in a form of granules of metal ([0015]), wherein the substance comes from a reservoir through a dispenser under the influence of gravity and electromagnetic forces without a gas flow and is directed in a vacuum to a bath melt (Figure 3, [0039]-[0042], hoppers/dispenser-306,307, vacuum chamber-320, where the substance is falling under gravity and under the  influence of electromagnetic forces is directed to a melt pool to form a solid three dimensional object), produced by heat energy of at least one laser or electron beam and substantially crystallizes, 10(Figure 3,[0041]-[0042]).
Ljungblad didn’t explicitly disclose adjusting path and rate of said substance to reach the desired bath melt location by acting on neutral and / or charged said granules with an alternating or direct electromagnetic field. However, Ljungblad discloses a controller unit for controlling the electron beam/laser ([0047]).  However, Ljungblad didn’t explicitly disclose that adjusting path and rate of said substance to reach the desired bath melt. In the same field of endeavor pertaining to the art, Tseng discloses adjusting path and rate of said substance to reach the desired bath melt location by acting on neutral and / or charged said granules with by an alternating or direct electromagnetic field (Figure 1, col 5, line 16-23). 
It would be obvious for one ordinary skilled in the art to modify Ljungblad’s teaching with that of the Tseng’s teaching for the purpose of desired three dimensional component.
Regarding claim 27, Ljungblad discloses the granules heated or melted over a surface as they approach to the bath melt.  (Figure 3, the powder is melted/heated by the electron gun-302).
Regarding claim 28, Ljungblad discloses that the granules at their approach to the bath melt may be remelted ([0078]). The Applicant indicates that the prior art includes the granule being deposited in the bath melt the outer part of said granule can be crystallized and the inner part of said granule can remain 20molten or when the granule is deposited in the bath melt an outer part of said granule is molten and inner part of said granule is crystallized,  Figure 1c (labeled as prior art), showing that the external temperature T2 is greater than T1,  (background section of specification, page 1, line 35-38, page 2, line 1-4).  Therefore, applicant’s admitted prior art combined with Ljungblad’s teaching of granules approaching the melt bath maintain different temperature zones while being deposited on the bath as disclosed in the claim limitation.
Regarding claim 30, Ljungblad a controller unit for controlling the electron beam/laser ([0047]).  Tseng discloses the substance path and rate are adjusted in accordance with the set program to reach the desired bath melt location (Figure 1, col 5, line 16-23).
It would be obvious for one ordinary skilled in the art to modify Ljungblad’s teaching with that of the Tseng’s teaching for the purpose of desired three dimensional component.
18.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of  Ljungblad (US 20150174658) and Tseng (US 6149702, listed in IDS)
further in view of Yang et. al. (US 20050288813).
19.	Regarding claim 31, Ljungblad discloses an additive manufacturing 5forming a body of component by direct deposition of a substance in a form of granules of metal but fails to teach that the powder could be of different diameter and chemical composition.  Yang teaches the granules can be of different/nonhomogeneous chemical composition ([0061], capability of dispensing different material from the device-18) and diameter ([0061]).
20.	It would be obvious at the time of applicant’s invention was made to modify the powder ejected by the teachings of different powders deposition taught by Yang for the purpose desired characteristic of the final product.

Conclusion
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBJANI ROY/Examiner, Art Unit 1741              

/MARC C HOWELL/Primary Examiner, Art Unit 1774